        Case 7:16-cv-00072-NSR-PED Document 236 Filed 06/15/21 Page 1 of 1
                                                                            '-.N'y




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     x
AMIN DOSHAWN BOOKER,
                                                         16 Civ. 00072 (NSR) (FED)
                               Plaintiff,
                                                                  ORDER TO TAKE
                 - against -                             THE DEPOSITION OF AN
                                                         INCARCERATED INMATE
THOMAS GRIFFIN, et a1.,

                               Dcfendgnts,
                                                     x

         It is ordered that counsel from the State of New York, Office of the Attorney General, may

take the deposition, by video, of incarcerated plaintiff inmate Amin Booker (DFN #98A6245), at

Midstate Correctionai Faciiity or any other facility maintained by the New York State Department

of Corrections and Community Supervision where Amin Booker is housed, on or before July 6,

2021.

Dated: White Plains, New York
         June                  ^   2021                  •    "    "    /..-"'




                                                     Paul ErDavison
                                                     United States Magistrate
